Citation Nr: 0737162	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  06-29 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the veteran's son is a helpless child on the basis of 
permanent incapacity for self-support prior to attaining the 
age of 18 years.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
September 1980.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO), which denied the benefit sought 
on appeal.

The veteran testified before the undersigned Veterans Law 
Judge during a September 2007 videoconference hearing.  A 
transcript is in the record.  


FINDINGS OF FACT

1.  The veteran's son, J, attained the age of 18 on May [redacted], 
2003.

2.  The veteran's son, J, has been shown to have been 
incapable of self support prior to the age of 18 for VA 
purposes.


CONCLUSION OF LAW

The criteria for establishing the veteran's son, J, as a 
helpless child are met.  38 U.S.C.A. § 101(4) (West 2002); 38 
C.F.R. § 3.356 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome below no conceivable prejudice to the veteran could 
result from this adjudication.  In this regard, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the effective date 
elements when effectuating the award.  See Dingess v. 
Nicholson,19 Vet. App. 473 (2006).

Analysis

The veteran contends that her son J should be considered a 
helpless child for VA purposes.  She argues that he had 
permanent incapacity for self-support prior to attaining the 
age of 18 years.  During her September 2007 hearing, she 
noted that the Social Security Administration (SSA) had 
awarded her son Supplemental Security Income (SSI).  She said 
that in doing so, SSA found that J became disabled on May 25, 
1985, shortly after his May [redacted], 1985, birth.  She said that 
even at birth he was not able to do normal activities.  
Currently, he could not drive a car, was unable to protect 
himself from a hazard or danger, could not communicate with 
other people, could not handle money, and had been in special 
education.  He had tried working at age 20 but was unable to 
do so.  She had not claimed him as a helpless child earlier 
because she had not known about that VA benefit.  She had not 
claimed SSA benefits for him earlier because she had her own 
health issues and did not know how.  

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 
3.57(a)(1).  

Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
The focus of analysis is on the individual's condition at the 
time of her 18th birthday.  It is that condition which 
determines whether entitlement to the status of "child" 
should be granted.  See Dobson v. Brown, 4 Vet. App. 443 
(1993).  Rating determinations will be made solely on the 
basis of whether the child is permanently incapable of self-
support through his own efforts by reason of physical or 
mental defects.  The question of permanent incapacity for 
self- support is one of fact for the rating agency to 
determine based on competent evidence of record in each 
individual case.  Rating criteria applicable to disabled 
veterans are not considered controlling.  Principal factors 
for consideration are:

(1)	The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support 
will not be considered to exist when the child by his or 
her own efforts is provided with sufficient income for 
his or her reasonable support.
(2)	A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date 
of attaining the age of 18 years, may be so held at a 
later date even though there may have been a short 
intervening period or periods when his or her condition 
was such that he or she was employed, provided the cause 
of incapacity is the same as that upon which the 
original determination was made and there were no 
intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or 
terminated after a short period by reason of disability, 
should not be considered as rebutting permanent 
incapability of self- support otherwise established.
(3) 	It should be borne in mind that employment of a 
child prior or subsequent to the delimiting age may or 
may not be a normal situation, depending on the 
educational progress of the child, the economic 
situation of the family, indulgent attitude of parents, 
and the like.  In those cases where the extent and 
nature of disability raises some doubt as to whether 
they would render the average person incapable of self-
support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home 
and community are equivalent to the activities of 
employment of any nature within the physical or mental 
capacity of the child which would provide sufficient 
income for reasonable support.  Lack of employment of 
the child either prior to the delimiting age or 
thereafter should not be considered as a major factor in 
the determination to be made, unless it is shown that it 
was due to physical or mental defect and not to mere 
disinclination to work or indulgence of relatives or 
friends.
(4)	The capacity of a child for self-support is not 
determinable upon employment afforded solely upon 
sympathetic or charitable considerations and which 
involved no actual or substantial rendition of services.

38 C.F.R. § 3.356 (2007).

The Court has held that in cases such as this, the "focus of 
analysis must be on the claimant's condition at the time of 
his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 
445 (1993).  In other words, for purposes of initially 
establishing helpless child status, the claimant's condition 
subsequent to his or her eighteenth birthday is not for 
consideration.  However, if a finding is made that a claimant 
was permanently incapable of self-support as of his or her 
eighteenth birthday, then evidence of the claimant's 
subsequent condition becomes relevant for the second step of 
the analysis, that is, whether there is improvement 
sufficient to render the claimant capable of self-support.  
Id.  If the claimant is shown to be capable of self-support 
at eighteen, VA is required to proceed no further.  Id.

In support of her claim, the veteran submitted evaluations 
and reports associated with the veteran's son attending 
school.  The reports cover a period of when the veteran's son 
was in the 8th to the 10th grade.  These reports show that the 
veteran's son has never be self supported in the school 
system.  He began receiving special services in the 1st 
grade.  The reports show that the veteran was learning 
disabled and that he received a host of special educational 
services.  While in the 10th grade the veteran was referred 
for a personality evaluation to determine if he had 
significant emotional problems which adversely affected his 
educational performance.  It was noted that psychiatric 
records revealed that the veteran's son was diagnosed as 
having an attention deficit/hyperactivity disorder and PTSD, 
which stemmed from witnessing the abuse of his mother.

In December 2000, the veteran's son underwent a Behavior 
Evaluation Scale (BES).  The test revealed that the veteran's 
son had difficulty attending to task, failed classroom work, 
created imaginary or fantasy situations, failed to 
participate in group situations, demonstrated sudden or 
drastic mood changes, demonstrated facial expressions of 
displeasures, avoided or had difficulty discussing personal 
problems, exhibited excessive fatigue, verbalized fears or 
concerns about school, home, or personal situations, did not 
recognize or respond appropriately to nonverbal cues, did not 
grasp basis concepts, did not follow directions, exhibited an 
overly pessimistic or negative attitude, exhibited 
unwarranted self-blame or self criticism, seemed unable or 
unwilling to communicate feelings, required excessive 
assistance from others, seemed upset or afraid of new 
situations or changes in routine, was disorganized, sought 
excessive physical attention from others, continued to engage 
in behavior when it is no longer appropriate, and failed to 
participate in or demonstrate an interest in special events 
or interesting activities.

The veteran's son also underwent a Differential Test of 
Conduct and Emotional Problems in December 2000.  This test 
revealed that the veteran had extreme difficulty talking to 
others, feels inferior, was withdrawn, had unusual fears, 
exhibited unusual behaviors, had chronic moods of 
unhappiness, seemed obsessed with unpleasant thoughts, had 
frequent somatic complaints, seemed fearful, was a consistent 
victim of intimidation, was a loner, afraid of social 
situations, constantly reacted to stressful situations with 
physical complaints, and cried with minimal provocation.

Results of the personality testing in December 2000 revealed 
that the veteran was very depressed, anxious, and had 
indications of phobic tendencies.  He had strong avoidance of 
feelings and interpersonal relationships, and poor insight.  
He had difficulty coping effectively in emotionally laden 
situations and was easily overwhelmed by his feelings.  

In December 2000, the examiner stated that the veteran's son 
met the criteria for a diagnosis of emotional disturbance.  
The examiner noted that the veteran had difficulty learning, 
even with special education services, an inability to build 
and maintain interpersonal relationships, inappropriate types 
of feelings and behaviors under normal circumstances, a 
general pervasive mood of depression or unhappiness, and a 
tendency to develop physical symptoms or fears associated 
with personal or school problems.  The suggested 
recommendations were that the veteran's son continue to 
receive small group and individual assistance in areas of 
need with emphasis upon his emotional needs; that he receive 
therapeutic services at school; that the school work with his 
therapist; that a specific behavior management program be 
developed; that he be encouraged to participate in small 
group activities and appropriate peer activities; and that a 
multi-sensory approach to learning be used when feasible.

Following high school, the veteran continued to have problems 
being self supported.  An August 2006 SSA Notice of Award 
provides that the veteran was entitled to SSI payments, 
beginning June 5, 2006 (at age 21).  

The Board finds that the overall evidence of record shows 
that prior to turning 18 years of age the veteran's son had a 
long-standing history of needing assistance from others in 
order to function.  From the time he was in the 1st grade, 
the school system had provided the veteran's son with special 
services, therapist, and counselors.  His high school records 
show that he had a mental disorder diagnosed as emotional 
disturbance and that this prevented him from being able to 
function successful at school.  He was also diagnosed as 
having an attention deficit/hyperactivity disorder.  Testing 
showed that the veteran needed excessive assistance from 
others in order to function and that he had problems relating 
to others.  Testing also showed that the veteran's son had 
problems grasping basic concepts, did not follow directions, 
had difficulty attending to tasks and was disorganized.  The 
numerous symptoms and findings listed in the 1999 to 2000 
evaluation reports indicate that the veteran's son was 
permanently incapacitated for self support prior to age 18.  
This permanency was further evidenced by the fact that the 
veteran's son was awarded SSI disability benefits beginning 
at age 21.  The veteran has testified that they would have 
filed for SSI disability benefits earlier, but for her own 
illness and not knowing how prevent her from doing so 
earlier.  



	(CONTINUED ON NEXT PAGE)


In light of the foregoing, the Board finds that the veteran's 
son is a helpless child on the basis of permanent incapacity 
for self-support prior to attaining the age of 18 years.  


ORDER

The claim that the veteran's son is a helpless child on the 
basis of permanent incapacity for self-support prior to 
attaining the age of 18 years is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


